Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AND AMENDMENT NO. 1 TO GUARANTEE AND COLLATERAL AGREEMENT

This Amendment No. 2 to Credit Agreement and Amendment No. 1 to Guarantee and
Collateral Agreement dated as of September 13, 2013 (this “Amendment”), is made
by and among GRAPHIC PACKAGING INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), GRAPHIC PACKAGING HOLDING COMPANY, a Delaware corporation
(“Holding”), GRAPHIC PACKAGING CORPORATION, a Delaware corporation (“GPC”), BANK
OF AMERICA, N.A., a national banking association organized and existing under
the laws of the United States (“Bank of America”), in its capacity as
Administrative Agent under the Credit Agreement described below (in such
capacity, the “Administrative Agent”) and in its capacities as Alternative
Currency Funding Fronting Lender and Swing Line Lender thereunder and Euro
Tranche Swing Line Lender hereunder, each of the existing Lenders under such
Credit Agreement that are party hereto (collectively, the “Existing Lenders”),
each of the Persons becoming Lenders by the execution of this Amendment (the
“Joining Lenders”), each of the Subsidiaries of the Borrower becoming
Incremental Revolving Tranche Borrowers by execution of this Amendment, and each
of the Subsidiary Guarantors signatory hereto.

RECITALS:

A. The Borrower, the Administrative Agent, and the Existing Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of March 16,
2012 (as amended by that certain Amendment No. 1 to Credit Agreement dated as of
December 18, 2012 (“Amendment No. 1”) and in effect on the date hereof, the
“Credit Agreement”; capitalized terms used in this Amendment not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrower a
term loan facility and a revolving credit facility, including letter of credit
and swing line subfacilities.

B. Holding, GPC, the Borrower and each of the Subsidiary Guarantors
(collectively, the “Guarantors”) have entered into that certain Amended and
Restated Guarantee and Collateral Agreement dated as of March 16, 2012 (as in
effect on the date hereof, the “Guarantee and Collateral Agreement”)
(i) pursuant to which Holding, GPC and the Subsidiary Guarantors have
guaranteed, among other things, the payment and performance of the obligations
of the Borrower under the Credit Agreement and the other Loan Documents, and
(ii) which secures, among other things, the Obligations of the Loan Parties
under the Credit Agreement and other Loan Documents.

C. The Borrower has requested (i) that certain Lenders provide a
Euro-denominated revolving credit facility in an aggregate amount of up to
€75,000,000.00 (such Euro-denominated revolving credit facility, the
“Incremental Euro Tranche Facility”), including a swing line subfacility
thereunder, to it and certain of its Subsidiaries, (ii) that certain Lenders
provide a Yen-denominated revolving credit facility in an aggregate amount of up
to ¥2,500,000,000.00 (such Yen-denominated revolving credit facility, the
“Incremental Yen Tranche Facility” and, together with the Incremental Euro
Tranche Facility, collectively, the



--------------------------------------------------------------------------------

“Incremental Revolving Tranche Facilities”) to it and certain of its
Subsidiaries, and (iii) that the Administrative Agent and the Lenders amend
certain provisions of the Credit Agreement, all as set forth herein.

D. The Administrative Agent and the Lenders signatory hereto are willing to so
amend the Credit Agreement and, in the case of the Lenders with commitments
listed on Schedule 1, including the Joining Lenders (collectively, the
“Incremental Revolving Tranche Lenders”), to provide the Incremental Revolving
Tranche Facilities, as applicable, in each case on the terms and conditions
contained in this Amendment.

In furtherance of the foregoing, the parties agree as follows:

1. Incremental Revolving Tranche Facilities.

(a) Incremental Facility Amendment. The parties hereto agree and acknowledge
that for all purposes this Amendment shall be considered an “Incremental
Facility Amendment,” as such term is defined in and used in the Credit
Agreement, each Incremental Revolving Tranche Credit Facility shall constitute
an “Incremental Revolving Tranche Facility,” as such term is defined in and used
in the Credit Agreement and each Incremental Revolving Tranche Facility shall
constitute a Facility separate from the other Incremental Revolving Tranche
Facility for all purposes of the Credit Agreement, including for determining
(i) the Applicable Percentages of each Incremental Revolving Tranche Lender with
respect to each Incremental Revolving Tranche Facility, (ii) whether, as to an
Incremental Revolving Tranche Facility, an Incremental Revolving Tranche Lender
is an Appropriate Lender, (iii) which Lenders constitute Required Incremental
Revolving Tranche Lenders as to such Incremental Revolving Tranche Facility, and
(iv) the Incremental Revolving Tranche Exposure with respect to each Incremental
Revolving Tranche Facility; provided that for the purpose of computing the usage
of the basket in clause (a) of the first sentence of subsection 2.6 of the
Credit Agreement, the aggregate amount of outstanding Incremental Revolving
Tranche Commitments (as defined below) and Incremental Revolving Tranche Loans
(as defined below) provided pursuant to this Amendment shall be disregarded. In
furtherance of the foregoing, in all instances in the Credit Agreement where
references appear to “the Incremental Revolving Tranche Facility”, “the
Incremental Revolving Tranche Commitments” or “the Incremental Revolving Tranche
Loans”, such references shall be deemed to refer to “each applicable Incremental
Revolving Tranche Facility”, “the applicable Incremental Revolving Tranche
Commitments” and “the applicable Incremental Revolving Tranche Loans,” as
appropriate, mutatis mutandis. The Incremental Revolving Tranche Facilities
shall rank pari passu in right of payment and of security with the other
Facilities existing under the Credit Agreement on the Amendment Effective Date
(as defined below).

(b) Defined Terms. As used in this Section 1, the following terms shall have the
following meanings:

“Amendment Effective Date”: as defined in Section 5 of this Amendment.

 

2



--------------------------------------------------------------------------------

“Available Currency”: (a) in the case of the Incremental Euro Tranche Facility
and any Euro Tranche Swing Line Borrowings, Euro or Sterling and (b) in the case
of the Incremental Yen Tranche Facility, Yen.

“Available Incremental Revolving Tranche Commitment”: as to any Incremental
Revolving Tranche Lender with respect to an Incremental Revolving Tranche
Facility at any time, an amount equal to the excess, if any, of (a) the amount
of such Incremental Revolving Tranche Lender’s Incremental Revolving Tranche
Commitment at such time with respect to such Facility over (b) the Outstanding
Amount at such time of all Incremental Revolving Tranche Loans made by such
Incremental Revolving Tranche Lender with respect to such Facility. For the
avoidance of doubt, Euro Tranche Swing Line Loans shall not be included in
calculating the Available Incremental Revolving Tranche Commitments for the
purpose of Section 1(j) of this Amendment.

“Business Day”: any day other than a Saturday, Sunday or other day on which the
Federal Reserve Bank of New York is closed for business and:

(a) if such day relates to any Loan denominated in Euro, means a TARGET Day;

(b) if such day relates to any interest rate settings as to a Loan denominated
in an Available Currency other than Euro, means any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in an Available Currency other than Euro, or any other dealings in any Available
Currency other than Euro to be carried out pursuant to this Amendment in respect
of any such Loan (other than any interest rate settings), means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency;

provided, that, in the case of any interest rate setting, funding, disbursement,
settlement, payment or other dealing under the Incremental Yen Tranche Facility,
such day shall also be a day on which banks are open for foreign exchange
business in Hong Kong.

“Designated Responsible Officer”: shall mean (i) the chief financial officer,
the treasurer or any assistant treasurer of the Borrower and (ii) with respect
to any Foreign Obligor, any expressly-named specific individual employee or
representative of such Foreign Obligor designated in writing to the
Administrative Agent from time to time by any of the individuals set forth in
the preceding clause (i) as having the capacity and authority to request Loans
under any applicable Incremental Revolving Tranche Facility.

“Euro Tranche Swing Line Borrowing”: a borrowing of a Euro Tranche Swing Line
Loan pursuant to Section 1(f) of this Amendment.

 

3



--------------------------------------------------------------------------------

“Euro Tranche Swing Line Lender”: Bank of America in its capacity as provider of
Euro Tranche Swing Line Loans, or any successor swing line lender hereunder.

“Euro Tranche Swing Line Loan”: as defined in Section 1(f) of this Amendment.

“Euro Tranche Swing Line Loan Notice”: a notice delivered pursuant to
Section 1(f) of this Amendment of a Euro Tranche Swing Line Borrowing, which
shall be substantially in the form of Exhibit B attached hereto or such other
form as may be approved by the Administrative Agent.

“Euro Tranche Swing Line Sublimit”: an amount equal to the lesser of
(a) €7,500,000.00 and (b) the Incremental Revolving Tranche Commitments in
respect of the Incremental Euro Tranche Facility. The Euro Tranche Swing Line
Sublimit is part of, and not in addition to, the Incremental Revolving Tranche
Commitments under the Incremental Euro Tranche Facility.

“Incremental Euro Tranche Facility”: as defined in Recital C of this Amendment.

“Incremental Revolving Tranche Borrower”: as defined in Section 1(c) of this
Amendment.

“Incremental Revolving Tranche Commitment”: as to each Incremental Revolving
Tranche Lender with respect to an Incremental Revolving Tranche Facility, its
obligation (a) to make Incremental Revolving Tranche Loans under such Facility
pursuant to this Amendment, and (b) in the case of the Incremental Euro Tranche
Facility, purchase participations in Euro Tranche Swing Line Loans in an
aggregate principal amount at any one time outstanding not to exceed, in the
case of the Incremental Euro Tranche Facility, the Euro amount set forth
opposite such Incremental Revolving Tranche Lender’s name on Schedule 1 under
the caption “Incremental Euro Tranche Commitment” and, in the case of the
Incremental Yen Tranche Facility, the Yen amount set forth opposite such
Incremental Revolving Tranche Lender’s name on Schedule 1 under the caption
“Incremental Yen Tranche Commitment,” or, in both cases, opposite such caption
in the Assignment and Assumption pursuant to which such Lender becomes an
Incremental Revolving Tranche Lender, as such amount may be adjusted from time
to time in accordance with this Amendment and the applicable provisions of the
Credit Agreement.

“Incremental Revolving Tranche Commitment Period”: in respect of each
Incremental Revolving Tranche Facility, the period from and including the
Amendment Effective Date to the earliest of (a) the Termination Date, and
(b) the date of termination of the Incremental Revolving Tranche Commitments in
accordance with this Amendment and the applicable provisions of the Credit
Agreement.

“Incremental Revolving Tranche Facilities”: as defined in Recital C of this
Amendment.

 

4



--------------------------------------------------------------------------------

“Incremental Revolving Tranche Lenders”: as defined in Recital D of this
Amendment.

“Incremental Revolving Tranche Loan”: as defined in Section 1(c) of this
Amendment.

“Incremental Revolving Tranche Loan Notice”: a notice delivered pursuant to
Section 1(d) of this Amendment of (a) a Borrowing of Incremental Revolving
Tranche Loans, or (b) a continuation of Incremental Revolving Tranche Loans,
which shall be substantially in the form of Exhibit A-1 or A-2 attached hereto
or such other form as may be approved by the Administrative Agent.

“Incremental Yen Tranche Facility”: as defined in Recital C of this Amendment.

“Interest Period”: as to each Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on (i) the date one, two, three or six months
thereafter, in each case as selected by the applicable Incremental Revolving
Tranche Borrower in its Incremental Revolving Tranche Loan Notice, and (ii) if
requested by applicable Incremental Revolving Tranche Borrower and consented to
by all the Appropriate Lenders in accordance with this Amendment, the date that
is 12 months thereafter; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date of the Facility
under which such Loan was made.

“Outstanding Amount”: (a) with respect to Incremental Revolving Tranche Loans
and Euro Tranche Swing Line Loans denominated in Euro, the aggregate outstanding
principal amount thereof, (b) with respect to Incremental Revolving Tranche
Loans and Euro Tranche Swing Line Loans denominated in Sterling, the equivalent
amount thereof in Euros as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Euros with Sterling and (c) with respect
to Incremental Revolving Tranche Loans denominated in Yen, the aggregate
outstanding principal amount thereof, in all cases after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.

 

5



--------------------------------------------------------------------------------

“Overnight LIBOR Rate”: in relation to any Euro Tranche Swing Line Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate approved by the Euro Tranche Swing Line Lender and
the Administrative Agent, as published on the applicable Telerate screen page
(or such other commercially available source providing such quotations as may be
designated by the Euro Tranche Swing Line Lender from time to time) at
approximately 11:00 a.m., London time, on the date of such requested Euro
Tranche Swing Line Loan (in the case of Loans in Sterling) or two Business Days
prior to the date of such Euro Tranche Swing Line Loan (in the case of Loans in
Euro) for deposits in the applicable currency.

“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Termination Date”: with respect to each Incremental Revolving Tranche Facility,
September 13, 2018; provided, that if such date is not a Business Day, the
Termination Date shall be the next preceding Business Day.

(c) Incremental Revolving Tranche Commitments. Subject to the terms and
conditions set forth herein (including, in the case of initial Loans to an
Incremental Revolving Tranche Borrower (other than the Borrower) the conditions
of Section 1(o) to the designation of such Subsidiary as an Incremental
Revolving Tranche Borrower with respect to such Facility) and in clauses (a),
(b) and (d) of subsection 6.2 of the Credit Agreement (with the references in
clause (d) to the “Required Revolving Lenders”, “L/C Issuer” and “the relevant
Alternative Currency” being deemed to refer to the “Required Incremental
Revolving Tranche Lenders under the Incremental Euro Tranche Facility”, the
“Euro Tranche Swing Line Lender” and “Sterling”, respectively), each Incremental
Revolving Tranche Lender severally agrees to make loans (each such loan, an
“Incremental Revolving Tranche Loan”) to the Borrower and each Subsidiary of the
Borrower designated to be a borrower under such Incremental Revolving Tranche
Facility pursuant to Section 1(o) of this Amendment (together with the Borrower,
collectively, the “Incremental Revolving Tranche Borrowers”), in the Available
Currency requested by the applicable Incremental Revolving Tranche Borrower from
time to time, on any Business Day during the Incremental Revolving Tranche
Commitment Period, in an aggregate amount not to exceed at any time outstanding
the amount of such Incremental Revolving Tranche Lender’s Incremental Revolving
Tranche Commitment as to the applicable Facility; provided, however, that after
giving effect to any Borrowing under such Facility, (i) the aggregate
Outstanding Amount of all Incremental Revolving Tranche Loans under such
Facility, plus, in the case of the Incremental Euro Tranche Facility, the
aggregate Outstanding Amount of all Euro Tranche Swing Line Loans shall not
exceed the aggregate Incremental Revolving Tranche Commitments then in effect
with respect to such Facility, and (ii) the aggregate Outstanding Amount of the
Incremental Revolving Tranche Loans of any Incremental Revolving Tranche Lender
as to a Facility plus, in the case of the Incremental Euro Tranche Facility,
such Incremental Revolving Tranche Lender’s Applicable Percentage of the
Outstanding Amount of all Euro Tranche Swing Line Loans shall not exceed such
Incremental Revolving Tranche Lender’s Incremental

 

6



--------------------------------------------------------------------------------

Revolving Tranche Commitment as to such Facility. Within the foregoing limits
and subject to the other terms and conditions hereof and under the Credit
Agreement, each Incremental Revolving Tranche Borrower may borrow, prepay and
reborrow Incremental Revolving Tranche Loans provided under this Amendment.
Incremental Revolving Tranche Loans shall be Eurocurrency Loans and shall be
made only in Available Currencies. Without limitation of the foregoing,
subsection 1.4 of the Credit Agreement shall not apply to the Incremental
Revolving Tranche Facilities.

(d) Borrowings and Continuations.

(i) Each Borrowing under an Incremental Revolving Tranche Facility and each
continuation of Incremental Revolving Tranche Loans shall be made upon the
delivery to the Administrative Agent of an Incremental Revolving Tranche Loan
Notice, appropriately completed and signed by a Designated Responsible Officer
of the applicable Incremental Revolving Tranche Borrower. Each such notice shall
be irrevocable and must be received by the Administrative Agent not later than
10:00 a.m. (London time, in the case of the Incremental Euro Tranche Facility,
and Hong Kong time, in the case of the Incremental Yen Tranche Facility) three
Business Days prior to the requested date of any Borrowing of or continuation of
Incremental Revolving Tranche Loans; provided, however, that if the applicable
Incremental Revolving Tranche Borrower wishes to request Incremental Revolving
Tranche Loans having an Interest Period of twelve months as provided in the
definition of “Interest Period” (the option of a nine month Interest Period no
longer being available), the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. (London time, in the case of the
Incremental Euro Tranche Facility, and Hong Kong time, in the case of the
Incremental Yen Tranche Facility), four Business Days prior to the requested
date of such Borrowing or continuation of Incremental Revolving Tranche Loans,
whereupon the Administrative Agent shall give prompt notice to the applicable
Incremental Revolving Tranche Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 10:00
a.m. (London time, in the case of the Incremental Euro Tranche Facility, and
Hong Kong time, in the case of the Incremental Yen Tranche Facility), three
Business Days before the requested date of such Borrowing or continuation of
Incremental Revolving Tranche Loans, the Administrative Agent shall notify the
applicable Incremental Revolving Tranche Borrower (which notice may be by
telephone) whether or not an Interest Period of twelve months has been consented
to by all the applicable Incremental Revolving Tranche Lenders; provided that
the failure of any Incremental Revolving Tranche Lender to respond to a request
for an Interest Period of twelve months prior to such time shall be deemed to be
a refusal to consent to such Interest Period by such Incremental Revolving
Tranche Lender. Each Borrowing of or continuation of Incremental Revolving
Tranche Loans shall be in an amount not less than (x) in the case of Incremental
Euro Tranche Facility, €400,000 (in the case of Euro borrowings) (or integral
multiples of €100,000 in excess of that amount) and £300,000 (in the case of
Sterling borrowings) (or integral multiples of £100,000 in excess of that
amount) and (y) in the case of the Incremental Yen Tranche Facility, ¥50,000,000
(or integral multiples of ¥10,000,000 in excess of that amount).

(ii) Each Incremental Revolving Tranche Loan Notice shall specify (1) which
Incremental Revolving Tranche Facility is being utilized, (2) the Incremental
Revolving Tranche Borrower requesting such Borrowing of or continuation of
Incremental Revolving Tranche Loans,

 

7



--------------------------------------------------------------------------------

(3) whether such Incremental Revolving Tranche Borrower is requesting a
Borrowing or a continuation of Incremental Revolving Tranche Loans, (4) the
requested date of the Borrowing or continuation, as the case may be (which shall
be a Business Day), (5) the principal amount of Incremental Revolving Tranche
Loans to be borrowed or continued, (6) the duration of the Interest Period with
respect thereto, and (7) in the case of the Incremental Euro Tranche Facility,
the Available Currency in which the Incremental Revolving Tranche Loans are to
be borrowed (which shall be made in Euro if an Incremental Revolving Tranche
Borrower fails to specify a currency). If an Incremental Revolving Tranche
Borrower fails to give a timely notice requesting a continuation, then the
applicable Incremental Revolving Tranche Loans shall be continued as Incremental
Revolving Tranche Loans in their original currencies with an Interest Period of
one month. Any such automatic continuation as Incremental Revolving Tranche
Loans with an Interest Period of one month shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Incremental
Revolving Tranche Loans. If the applicable Incremental Revolving Tranche
Borrower requests a Borrowing of or continuation of Incremental Revolving
Tranche Loans in any such Incremental Revolving Tranche Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Incremental Revolving Tranche Loan may be converted into
or continued as an Incremental Revolving Tranche Loan denominated in a different
currency, but instead must be repaid in the original currency of such
Incremental Revolving Tranche Loan.

(iii) Following receipt of an Incremental Revolving Tranche Loan Notice
requesting a Borrowing of Incremental Revolving Tranche Loans, the
Administrative Agent shall promptly notify each Incremental Revolving Tranche
Lender under the applicable Facility of the amount (and, in the case of the
Incremental Euro Tranche Facility, currency) of its Applicable Percentage of
such Incremental Revolving Tranche Loans. If no timely notice of a continuation
is provided by the applicable Incremental Revolving Tranche Borrower, the
Administrative Agent shall notify each Incremental Revolving Tranche Lender
under the applicable Facility of the details of any automatic conversion to
Eurocurrency Loans with an Interest Period of one month. Each Incremental
Revolving Tranche Lender shall make the amount of its Incremental Revolving
Tranche Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 10:00 a.m. (London time, in the
case of the Incremental Euro Tranche Facility, and Hong Kong time, in the case
of the Incremental Yen Tranche Facility) on the Business Day specified in the
applicable Incremental Revolving Tranche Loan Notice. Upon satisfaction of the
conditions set forth herein (including the applicable conditions in subsection
6.2 of the Credit Agreement), the Administrative Agent shall make all funds so
received available to the applicable Incremental Revolving Tranche Borrower in
like funds as received by the Administrative Agent either by (x) crediting the
account of the applicable Incremental Revolving Tranche Borrower on the books of
Bank of America with the amount of such funds or (y) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the applicable Incremental Revolving
Tranche Borrower. After giving effect to all Borrowings of Incremental Revolving
Tranche Loans and all continuations of Incremental Revolving Tranche Loans,
there shall not be more than twelve Interest Periods in effect in respect of the
Incremental Euro Tranche Facility and not more than six Interest Periods in
effect in respect of the Incremental Yen Tranche Facility.

 

8



--------------------------------------------------------------------------------

(e) Termination or Reduction of Incremental Revolving Tranche Commitments. The
Borrower (on behalf of all Incremental Revolving Tranche Borrowers) may, upon
notice to the Administrative Agent, terminate all of the Incremental Revolving
Tranche Commitments in respect of a Facility provided hereunder, or from time to
time permanently reduce such Commitments, without penalty or premium; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 noon (London time, in the case of the Incremental Euro Tranche
Facility, and Hong Kong time, in the case of the Incremental Yen Tranche
Facility) three Business Days prior to the date of termination or reduction, and
(ii) the Borrower shall not terminate or reduce such Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount of all Incremental Revolving Tranche Loans under such
Facility, plus, in the case of the Incremental Euro Tranche Facility, the
aggregate Outstanding Amount of all Euro Tranche Swing Line Loans would exceed
the Incremental Revolving Tranche Commitments as to such Facility. The
Administrative Agent will promptly notify the Incremental Revolving Tranche
Lenders of any such notice of termination or reduction of the Commitments under
any Facility as to which it holds a Commitment. The amount of a Commitment
reduction under the Incremental Euro Tranche Facility shall not be applied to
the Euro Tranche Swing Line Sublimit unless otherwise specified by the Borrower.
Any reduction of the Incremental Revolving Tranche Commitments in respect of any
Facility shall be applied to the Commitments of each Incremental Revolving
Tranche Lender according to its Applicable Percentage of such Facility. All fees
accrued until the effective date of any termination of the Incremental Revolving
Tranche Commitments in respect of any Facility shall be paid on the effective
date of such termination. Any such reduction shall be in an amount equal to the
Minimum Principal Amount and shall reduce permanently the Incremental Revolving
Tranche Commitments in respect of the applicable Facility then in effect.
Notwithstanding anything to the contrary contained herein, the Borrower may
rescind any notice of termination under this Section 1(e) if such termination
would have been made in connection with a refinancing or replacement of all or a
portion of the Incremental Revolving Tranche Loans, which refinancing or
replacement shall not be consummated or shall otherwise be delayed.

(f) Euro Tranche Swing Line Subfacility.

(i) The Incremental Euro Tranche Facility shall include a swingline subfacility,
which is part of, and not in addition to, the Incremental Revolving Tranche
Commitments thereunder. Bank of America in its capacity as the Euro Tranche
Swing Line Lender agrees, in reliance on the agreements of the other Incremental
Revolving Tranche Lenders under such Facility set forth herein, to make loans in
the Available Currencies (each such loan, a “Euro Tranche Swing Line Loan”) to
the Incremental Revolving Tranche Borrowers thereunder from time to time on any
Business Day during the Incremental Revolving Tranche Commitment Period in an
aggregate amount not to exceed at any time outstanding Euro Tranche Swing Line
Sublimit, notwithstanding the fact that such Euro Tranche Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of
Incremental Euro Tranche Loans of the Lender acting as Euro Tranche Swing Line
Lender may exceed the amount of such Lender’s Commitment to the Incremental Euro
Tranche Facility; provided, however, that (A) after giving effect to any Euro
Tranche Swing Line Loan, (1) the aggregate Outstanding Amount of all Incremental
Revolving Tranche Loans under the Incremental Euro Tranche

 

9



--------------------------------------------------------------------------------

Facility and Euro Tranche Swing Line Loans shall not exceed the Commitments to
the Incremental Euro Tranche Facility at such time, and (2) the aggregate
Outstanding Amount of the Incremental Revolving Tranche Loans under the
Incremental Euro Tranche Facility of any Incremental Revolving Tranche Lender at
such time plus such Lender’s Applicable Percentage of the Outstanding Amount of
all Euro Tranche Swing Line Loans at such time shall not exceed such Lender’s
Commitment to the Incremental Euro Tranche Facility; and (B) the Euro Tranche
Swing Line Lender shall not be under any obligation to make any Euro Tranche
Swing Line Loan at any time there is a Defaulting Lender with a Commitment to
the Incremental Euro Tranche Facility. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Incremental Revolving Tranche
Borrowers under the Incremental Euro Tranche Facility may borrow, prepay and
reborrow Euro Tranche Swing Line Loans under this Section 1(f). Each Euro
Tranche Swing Line Loan shall bear interest at a rate equal to the Overnight
LIBOR Rate plus the Applicable Margin in respect of Eurocurrency Loans reflected
in the definition of “Pricing Grid” in Section 2(b) below. Immediately upon the
making of a Euro Tranche Swing Line Loan, each Incremental Revolving Tranche
Lender with a Commitment under the Incremental Euro Tranche Facility shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Euro Tranche Swing Line Lender a risk participation in such Euro Tranche
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Euro Tranche Swing Line Loan.

(ii) Each Euro Tranche Swing Line Borrowing shall be made upon the delivery to
the Euro Tranche Swing Line Lender and Administrative Agent of a Euro Tranche
Swing Line Loan Notice, appropriately completed and signed by a Designated
Responsible Officer of the applicable Incremental Revolving Tranche Borrower.
Each such notice shall be irrevocable and must be received by the Euro Tranche
Swing Line Lender and the Administrative Agent not later than 11:00 a.m. (London
time) on the requested borrowing date, and shall specify (x) the amount to be
borrowed, which shall be in the Minimum Principal Amount, and (y) the requested
borrowing date, which shall be a Business Day. Unless the Euro Tranche Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Incremental Revolving
Tranche Lender with a Commitment to the Incremental Euro Tranche Facility) prior
to 12:00 p.m. (London time) on the date of the proposed Euro Tranche Swing Line
Borrowing (A) directing the Euro Tranche Swing Line Lender not to make such Euro
Tranche Swing Line Loan as a result of the limitations set forth in the proviso
to the first sentence of Section 1(f)(i) above, or (B) that one or more of the
applicable conditions specified in subsection 6.2 of the Credit Agreement is not
then satisfied, then, subject to the terms and conditions hereof and the Credit
Agreement, the Euro Tranche Swing Line Lender will, not later than 3:00 p.m.
(London time) on the borrowing date specified in such Euro Tranche Swing Line
Loan Notice, make the amount of its Euro Tranche Swing Line Loan available to
the applicable Incremental Revolving Tranche Borrower at its office by crediting
the account thereof on the books of the Euro Tranche Swing Line Lender in Same
Day Funds

(iii) The Euro Tranche Swing Line Lender at any time in its sole and absolute
discretion may request that each of the Incremental Revolving Tranche Lenders
fund its risk participation in the relevant Euro Tranche Swing Line Loan, and
each Incremental Revolving Tranche Lender shall make an amount equal to its
Applicable Percentage in respect of the

 

10



--------------------------------------------------------------------------------

Incremental Euro Tranche Facility available to the Administrative Agent in Same
Day Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Euro Tranche Swing Line Loan) for the account of the
Euro Tranche Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (London time) on the Business Day immediately following such
request. If any Incremental Revolving Tranche Lender fails to make available to
the Administrative Agent for the account of the Euro Tranche Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 1(f)(iii), the Euro Tranche Swing Line Lender shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Euro Tranche Swing Line Lender at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Euro Tranche Swing Line
Lender in connection with the foregoing. If such Incremental Revolving Tranche
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Incremental Revolving Tranche Lender’s funded
participation in the relevant Euro Tranche Swing Line Loan. A certificate of the
Euro Tranche Swing Line Lender submitted to any Incremental Revolving Tranche
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 1(f) shall be conclusive absent demonstrable error. Each
Incremental Revolving Tranche Lender’s obligation to purchase and fund risk
participations in Euro Tranche Swing Line Loans pursuant to this Section 1(f)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (x) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Euro Tranche Swing Line
Lender, any Incremental Revolving Tranche Borrower or any other Person for any
reason whatsoever, (y) the occurrence or continuance of a Default, or (z) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Incremental Revolving Tranche Borrower to repay
Euro Tranche Swing Line Loans, together with interest as provided herein.

(iv) The repayment of participations, interest and payment provisions set forth
in subsections 2.4(d), (e) and (f) of the Credit Agreement shall apply to Euro
Tranche Swing Line Loan, mutatis mutandis, except that the reference to Base
Rate Loans in subsection 2.4(e) of the Credit Agreement shall be disregarded.
Each reference to “Credit Extension” and “Request for Credit Extension” included
in Section 5 and subsection 6.2 of the Credit Agreement shall be deemed to
include a reference to a borrowing of Euro Tranche Swing Line Loans and request
therefor, respectively. Each reference to “Swing Line Lender” and “Swing Line
Loans” included in the definitions of “Interest Payment Date,” “Lender,”
“Required Lenders” and “Secured Parties” in the Credit Agreement and subsections
2.5(b), 4.6(c), 5.15, 10.1, 10.6, 10.9, 11.1(a)(xii), 11.2, 11.3, 11.5(b),
11.6(b), 11.7 and 11.12 of the Credit Agreement and related references to “the
Revolving Credit Facility” and “Revolving Credit Lenders” included therein shall
be deemed to include references to the Euro Tranche Swing Line Lender, Euro
Tranche Swing Line Loans, the Incremental Euro Tranche Facility and Incremental
Euro Tranche Lenders where appropriate.

(g) Repayment of Loans. The final maturity and “Termination Date” with respect
to each Incremental Revolving Tranche Facility shall be the Termination Date set
forth in Section 1(b)

 

11



--------------------------------------------------------------------------------

above. Each Incremental Revolving Tranche Borrower shall pay to the
Administrative Agent for the account of (i) each Incremental Revolving Tranche
Lender, the then unpaid principal amount of each Incremental Revolving Tranche
Loan of such Lender made to such Incremental Revolving Tranche Borrower on the
Termination Date (or such earlier date on which the Incremental Revolving
Tranche Loans become due and payable pursuant to Section 9 of the Credit
Agreement) and (ii) the Euro Tranche Swing Line Lender, the then unpaid
principal amount of the Euro Tranche Swing Line Loan made to such Incremental
Revolving Tranche Borrower on the Termination Date (or such earlier date on
which the Euro Tranche Swing Line Loans become due and payable pursuant to
Section 9 of the Credit Agreement).

(h) Interest Rates. For all purposes and uses in the Credit Agreement (including
without limitation for purposes of the definition of “Default Rate” and
subsection 4.1(a) thereof), the rates per annum applicable to Eurocurrency Loans
in the Pricing Grid (as amended pursuant to Section 2 below) shall be considered
the “Applicable Margin” applicable to the Incremental Revolving Tranche
Facilities. Without limitation of the foregoing, each Incremental Revolving
Tranche Borrower shall pay to the Administrative Agent for the account of each
Incremental Revolving Tranche Lender, interest on the Incremental Revolving
Tranche Loans made by such Incremental Revolving Tranche Lender to such
Incremental Revolving Tranche Borrower on each Interest Payment Date at the
rates per annum applicable to Eurocurrency Loans (including the Applicable
Margin) in accordance with subsection 4.1 of the Credit Agreement.

(i) Optional and Mandatory Prepayments. The Incremental Euro Tranche Facility
shall be subject to optional and mandatory prepayment on the same terms as
Revolving Credit Loans and Swing Line Loans pursuant to subsections 4.2(a)
through (g) of the Credit Agreement, except that (i) provisions applicable to
the fronting of Alternative Currencies by the Alternative Currency Fronting
Lender shall not apply, and (ii) the notice periods and Minimum Principal
Amounts with respect to borrowings set forth above shall apply with respect to
prepayments of the Incremental Revolving Tranche Facilities. Without limitation
of the foregoing, the Incremental Revolving Tranche Loans shall share in
mandatory prepayments pursuant to subsection 4.2(b) of the Credit Agreement on a
pro rata basis with Revolving Credit Loans. If the Administrative Agent notifies
the Borrower at any time that the sum of the Outstanding Amount of all
Incremental Revolving Tranche Loans under the Incremental Euro Tranche Facility
plus the Outstanding Amount of all Euro Tranche Swing Line Loans at such time
exceeds an amount equal to 105% of the Commitments then in effect with respect
to the Incremental Euro Tranche Facility, then, within five Business Days after
receipt of such notice, the Borrower shall prepay, or cause to be prepaid,
Incremental Revolving Tranche Loans and Euro Tranche Swing Line Loans in an
aggregate amount sufficient to reduce the aggregate Outstanding Amount of such
Loans as of such date of payment to an amount not to exceed 100% of the
Commitments then effect with respect to the Incremental Euro Tranche Facility.

(j) Commitment Fees. The Borrower shall pay to the Administrative Agent, for the
account of each Incremental Revolving Tranche Lender, subject to adjustment as
provided in Section 1(l) below, a commitment fee for the period from and
including the first day of the Incremental Revolving Tranche Commitment Period
to the last day of the Incremental Revolving Tranche Commitment Period, computed
at the Commitment Fee Rate (as amended pursuant Section 2 below) on the average
daily amount of the Available Incremental Revolving Tranche

 

12



--------------------------------------------------------------------------------

Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the first Business Day of each January, April, July and
October and on the Termination Date with respect to the Incremental Revolving
Tranche Facilities or such earlier date as the Commitments thereunder shall
terminate as provided herein or in the Credit Agreement, commencing on
October 1, 2013.

(k) General Provisions Applicable to Incremental Revolving Tranche Loans and
Euro Tranche Swing Line Loans. For all purposes and uses in Sections 4 of the
Credit Agreement, all references to “the Borrower” shall be deemed to be a
reference to “each Incremental Revolving Tranche Borrower” or “the applicable
Incremental Revolving Tranche Borrower,” as appropriate, mutatis mutandis,
including, without limitation, for the purposes of payments and tax withholding
in respect of each Incremental Revolving Tranche Facility and all Applicable
Foreign Obligor Documents (as defined in Section 2(f) below), but in all cases
subject to the limitation in Section 1(o)(iii) below with respect to the several
liability of each Incremental Revolving Tranche Borrower that is a Foreign
Subsidiary.

(l) Defaulting Lenders. Any provision applicable to the Revolving Credit
Lenders, the Swing Line Lender or related Fronting Exposure in respect of the
Swing Line Sublimit in subsection 4.6(e) of the Credit Agreement shall be deemed
to include, as applicable, references to the Incremental Euro Tranche Lenders,
Euro Tranche Swing Line Lender and such Defaulting Lender’s Applicable
Percentage of Euro Tranche Swing Line Loans other than Euro Tranche Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms of such subsection
4.6(e) after application of this Section 1(l).

(m) Amendments and Waivers. Each Lender’s Incremental Revolving Tranche
Commitment shall be subject to increase or extension on the same terms as other
Facilities of other classes pursuant to subsections 11.1(a)(ii) and (iii) of the
Credit Agreement. Without limitation of the foregoing, no waiver, amendment,
supplement or modification shall (i) amend, modify or waive any provision of
Section 1(i) hereof relating to the prepayment of Incremental Revolving Tranche
Loans or Section 1(e) relating to the reduction of the Incremental Revolving
Tranche Commitments (in each case, including any relevant provision of the
Credit Agreement incorporated therein by reference) without the consent of the
Required Incremental Revolving Tranche Lenders in respect of the applicable
Incremental Revolving Tranche Facility; provided that no amendment, modification
or waiver pursuant to this clause (m) that is approved by such Required
Incremental Revolving Tranche Lenders of a particular Facility shall
disproportionately reduce the amount of any prepayment or commitment reduction
of any other Incremental Revolving Tranche Lender under such Facility without
the consent of such Lender; or (ii) amend, modify or waive any provision of the
Credit Agreement (including without limitation this Amendment) at a time when
any Default or Event of Default has occurred and is continuing or when the
conditions set forth in subsections 6.2(a) or 6.2(d) of the Credit Agreement or,
in the case of an Incremental Revolving Tranche Borrower other than the
Borrower, the conditions of Section 1(o) to the designation of such Subsidiary
as an Incremental Revolving Tranche Borrower, cannot be satisfied, which
amendment, waiver or modification would have the effect of eliminating any such
Default, Event of Default or condition, in each case, for the purposes of
determining whether the conditions precedent set forth in subsection 6.2 of the
Credit Agreement

 

13



--------------------------------------------------------------------------------

or Section 1(o) to the making of any Incremental Revolving Tranche Loan or Euro
Tranche Swing Line Loan has been satisfied, without the written consent of the
Required Incremental Revolving Tranche Lenders in respect of the applicable
Facility, and, in the case of Euro Tranche Swing Line Loans, the Euro Tranche
Swing Line Lender.

(n) Notes. Each Incremental Revolving Tranche Borrower agrees that, promptly
upon the request to the Administrative Agent by any Lender, in order to evidence
such Lender’s Incremental Revolving Tranche Loans, such Incremental Revolving
Tranche Borrower will execute and deliver to such Lender a promissory note in
form and substance satisfactory to the Administrative Agent and such Lender in
respect of each applicable Incremental Revolving Tranche Facility, with
appropriate insertions as to payee, date and principal amount, payable to such
Lender and in a principal amount equal to the maximum principal amount of the
Incremental Revolving Tranche Loans that may be made from time to time by such
Lender to such Incremental Revolving Tranche Borrower.

(o) Incremental Revolving Tranche Borrowers.

(i) Effective as of the Amendment Effective Date, (i) each of the Borrower,
Graphic Packaging International Europe Holdings B.V., a Netherlands private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid), and Graphic Packaging International Limited, a limited
liability company with separate legal identity incorporated in England under the
Companies Act 2006, shall be permitted to borrow under the Incremental Euro
Tranche Facility and (ii) each of the Borrower and Graphic Packaging
International Japan Ltd., a Japanese stock corporation (kabushiki kaisha), shall
be permitted to borrow under the Incremental Yen Tranche Facility (collectively,
the “Incremental Revolving Tranche Borrowers”).

(ii) The Borrower may at any time, upon not less than 15 Business Days’ notice
from the Borrower to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Wholly Owned Subsidiary of the Borrower (an “Applicant Borrower”) as
being permitted to borrow under one or both of the Incremental Revolving Tranche
Facilities by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each applicable Incremental Revolving Tranche
Lender) a duly executed notice and agreement in substantially the form of
Exhibit C attached hereto (an “Incremental Revolving Tranche Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize an Incremental Revolving
Tranche Facility, (A) the Administrative Agent and each Incremental Revolving
Tranche Lender under the applicable Facility shall have received all
documentation and other information that such Person requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or such
Lender in its sole discretion, and (B) each applicable Incremental Revolving
Tranche Lender shall have received additional promissory notes of the type
described in Section 1(n) above, in each case signed by such new Incremental
Revolving Tranche

 

14



--------------------------------------------------------------------------------

Borrowers to the extent requested by such Lender. If the Administrative Agent
and the Incremental Revolving Tranche Lenders agree that an Applicant Borrower
shall be entitled to receive Incremental Revolving Tranche Loans under an
Incremental Revolving Tranche Facility, then promptly following receipt of all
such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit D (an “Incremental Revolving Tranche Borrower
Notice”) to the Borrower and the applicable Incremental Revolving Tranche
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Incremental Revolving Tranche Borrower for purposes hereof,
whereupon each of the applicable Incremental Revolving Tranche Lenders agrees to
permit such Applicant Borrower to receive Incremental Revolving Tranche Loans
under the applicable Incremental Revolving Tranche Facility or Facilities on the
terms and conditions set forth herein, and each of the parties agrees that such
Applicant Borrower shall thereafter be an Incremental Revolving Tranche Borrower
for all purposes of this Amendment and the Credit Agreement; provided that no
Incremental Revolving Tranche Loan Notice or Euro Tranche Swing Line Loan Notice
may be submitted by or on behalf of such Incremental Revolving Tranche Borrower
until the date five Business Days after such effective date.

(iii) The Borrower Obligations of the Borrower and each Incremental Revolving
Tranche Borrower that is a Domestic Subsidiary shall be joint and several in
nature. The Borrower Obligations of all Incremental Revolving Tranche Borrowers
that are Foreign Subsidiaries shall be several in nature. For the avoidance of
doubt, (x) a Foreign Obligor is not liable for any Borrower Obligations under
the Credit Agreement not directly incurred by such Foreign Obligor under the
Incremental Revolving Tranche Facility to which such Foreign Obligor is a party
and (y) no Foreign Obligor is providing any collateral security for its Borrower
Obligations under the Incremental Revolving Tranche to which such Foreign
Obligor is a party or for any other Borrower Obligations under the Credit
Agreement and (z) no Foreign Obligor is a Guarantor of any Borrower Obligations
under the Credit Agreement.

(iv) Each Subsidiary of the Borrower that is or becomes an “Incremental
Revolving Tranche Borrower” pursuant to this Section 1(o) hereby irrevocably
appoints the Borrower as its agent for all purposes relevant to this Amendment
and the Credit Agreement and each of the other Loan Documents, including (x) the
giving and receipt of notices, (y) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (z) the receipt of the proceeds of any Incremental Revolving Tranche Loans
made by the Incremental Revolving Tranche Lenders to any such Incremental
Revolving Tranche Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Incremental Revolving Tranche Facility Borrowers, or by
each Incremental Revolving Tranche Facility Borrower acting singly, shall be
valid and effective if given or taken only by the Borrower, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Borrower in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Incremental Revolving Tranche Borrower. Each Subsidiary of the
Borrower that is or becomes an “Incremental Revolving Tranche Borrower” pursuant
to this Section 1(o) also by its execution of this Amendment or the Incremental
Revolving Tranche Borrower Request and Assumption

 

15



--------------------------------------------------------------------------------

Agreement to which it is a party hereby or thereby confirms and agrees that, on
and after the Amendment Effective Date or the effective date upon which such
Subsidiary constitutes an Incremental Revolving Tranche Borrower, it shall be
and become a party to the Credit Agreement and shall be bound by the provisions
thereof, as amended hereby and as further amended, restated or supplemented in
accordance with subsection 11.1 thereof and, without limitation of the
foregoing, irrevocably and unconditionally (1) submits for itself and its
property in any legal action or proceeding relating to this Amendment, the
Credit Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to (subject to
clause (4) below) the exclusive general jurisdiction of the courts of the State
of New York sitting in New York County, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof; (2) consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same; (3) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to it c/o the Borrower
at the address specified in subsection 11.2 of the Credit Agreement or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; (4) agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right of the Administrative Agent, any Lender or any other Secured Party to
sue in any other jurisdiction; (5) waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this subsection any consequential or punitive damages;
and (6) WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT, THE CREDIT AGREEMENT OR ANY NOTES OR OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

(v) The Borrower may from time to time, upon not less than 15 Business Days’
notice from the Borrower to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate an
Incremental Revolving Tranche Borrower’s status as such; provided that either
(i) there are no outstanding Loans payable by such Incremental Revolving Tranche
Borrower, or other amounts payable by such Incremental Revolving Tranche
Borrower on account of any Loans made to it, as of the effective date of such
termination or (ii) another Person (which may include the Borrower) satisfactory
to the Administrative Agent and the applicable Required Incremental Revolving
Tranche Lenders in their sole discretion assumes the obligations of such
terminating Incremental Revolving Tranche Borrower pursuant to such loan
assumption documentation acceptable to the Administrative Agent. The
Administrative Agent will promptly notify the Lenders of any such termination of
an Incremental Revolving Tranche Borrower’s status.

(p) Status of Incremental Revolving Tranche Lenders. Each Incremental Revolving
Tranche Lender represents and warrants to the Administrative Agent and each
Incremental Revolving Tranche Borrower as follows:

(i) in the case of an Incremental Revolving Tranche Lender under the Incremental
Euro Tranche Facility, such Lender is either (A) a “bank” for the purposes of

 

16



--------------------------------------------------------------------------------

section 991 of the Income Tax Act 2007 of the United Kingdom and is within the
charge to UK corporation tax as respects the payments or (B) entitled to
exemption from withholding Tax under the relevant double-taxation treaty and has
received confirmation from HM Revenue & Customs that it is entitled to exemption
from UK withholding Tax on payments to be received by it under the Incremental
Euro Tranche Facility (or will promptly apply for and obtain such confirmation)
and such confirmation has not expired or been withdrawn, and

(ii) in the case of an Incremental Revolving Tranche Lender under the
Incremental Yen Tranche Facility, such Lender is either (A) a bank organized
under the laws of Japan or a branch of such a Japanese bank or (B) a bank
organized under the laws of the United States or a state thereof and a “bank” as
referred to in Article 11, Paragraph 3(c)(i) of the Convention between the
Government of Japan and the Government of the United States of America for the
Avoidance of Double Taxation and the Prevention of Fiscal Evasion with respect
to Taxes on Income.

2. Amendments to the Credit Agreement. Subject to the covenants, terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, the Credit Agreement is amended as follows:

(a) The following new definitions are inserted in subsection 1.1 of the Credit
Agreement in the appropriate alphabetical positions therein:

“2012 Incremental Term Loan”: as defined in Amendment No. 1.

“2012 Incremental Term Loan Facility”: as defined in Amendment No. 1.

“2013 Incremental Revolving Tranche Facilities”: the Incremental Euro Tranche
Facility and Incremental Yen Tranche Facility provided pursuant to Amendment
No. 2, collectively.

“2013 Incremental Revolving Tranche Loans”: the Incremental Revolving Tranche
Loans provided pursuant to Amendment No. 2.

“Amendment No. 1”: that certain Amendment No. 1 to Credit Agreement dated as of
December 18, 2012, among the Borrower, Holding, GPC, the Subsidiaries of the
Borrower party thereto, the Lenders party thereto and the Administrative Agent.

“Amendment No. 2”: that certain Amendment No. 2 to Credit Agreement and
Amendment No. 1 to Guarantee and Collateral Agreement dated as of September 13,
2013, among the Borrower, Holding, GPC, the Subsidiaries of the Borrower party
thereto as Incremental Revolving Tranche Borrowers and Subsidiary Guarantors,
the Lenders party thereto and the Administrative Agent.

“Anti-Social Conduct”: (a) a demand and conduct with force and arms; (b) an
unreasonable demand and conduct having no legal cause; (c) threatening or
committing violent behavior relating to its business transactions; (d) an action
to defame the reputation or interfere with the business of any Secured Party by
spreading rumor, using fraudulent means or resorting to force; or (e) other
actions similar or analogous to any of the foregoing in any jurisdiction.

 

17



--------------------------------------------------------------------------------

“Anti-Social Group”: (a) an organized crime group (as defined in the Law
relating to Prevention of Unjustifiable Acts by Gang Members of Japan (Law
No. 77 of 1991, as amended)); (b) a member of an organized crime group; (c) a
person who used to be a member of an organized crime group but has only ceased
to be a member of an organized crime group for a period of less than 5 years;
(d) a quasi-member of an organized crime group (bouryokudan jun-kosei-in); (e) a
related or associated company of an organized crime group; (f) a corporate
racketeer or blackmailer advocating social cause or a special intelligence
organized crime group; or (g) a member of any other criminal force similar or
analogous to any of the foregoing in any jurisdiction.

“Anti-Social Relationship”: in relation to a Person, (a) an Anti-Social Group
controls its management; (b) an Anti-Social Group is substantively involved in
its management; (c) it has entered into arrangements with an Anti-Social Group
for the purpose of, or which have the effect of, unfairly benefiting itself or a
third party or prejudicing a third party; (d) it is involved in the provision of
funds or other benefits to an Anti-Social Group; or (e) any of its directors or
any other person who is substantively involved in its management has a socially
objectionable relationship with an Anti-Social Group.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Subsidiary Guarantor with respect to, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any Guarantee
Obligation with respect thereto) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to subsection 9.17 of the Guarantee and Collateral Agreement and
any other “keepwell, support or other agreement” for the benefit of such
Subsidiary Guarantor and any and all guarantees of such Subsidiary Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guarantee Obligation of
such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee Obligation or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Foreign Obligor”: a Loan Party that is a Foreign Subsidiary.

 

18



--------------------------------------------------------------------------------

“Incremental Revolving Tranche Borrower”: as defined in Section 1(c) of
Amendment No. 2.

“Incremental Revolving Tranche Borrower Request and Assumption Agreement”: as
defined in Section 1(o) of Amendment No. 2.

“LIBOR Quoted Currency”: each of the following currencies: Dollars, Euro,
Sterling, Swiss Franc, and Yen, in each case as long as there is a published
LIBOR rate with respect thereto.

“Non-LIBOR Quoted Currency”: any currency other than a LIBOR Quoted Currency.

“Rate Determination Date”: two Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent; provided, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as is
reasonably determined by the Administrative Agent).

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swiss Franc”: the lawful currency of Switzerland.

 

19



--------------------------------------------------------------------------------

(b) The existing definitions of “Borrower Obligations,” “Eurocurrency Rate,”
“Guarantor Obligations,” “Loan Documents,” “Pricing Grid,” “Sanctions” and
“Termination Date” in subsection 1.1 of the Credit Agreement are deleted in
their entirety and the following definitions are inserted in lieu thereof:

“Borrower Obligations”: the collective reference to all obligations and
liabilities of the Borrower and the other Loan Parties (including, without
limitation, any Subsidiary that is now or hereafter a borrower under any
Incremental Facility) in respect of the unpaid principal of and interest on
(including, without limitation, interest accruing after the maturity of the
Loans and Unreimbursed Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or any other Loan Party, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans, the Unreimbursed Amounts and all other obligations and
liabilities of the Borrower and the other Loan Parties to the Secured Parties
(other than the PBGC), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, the Loans, any Letter of Credit,
any Bankers’ Acceptance, the other Loan Documents, any Secured Hedge Agreement,
any Secured Cash Management Agreement, or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, amounts payable in connection with any
Secured Cash Management Agreement, or a termination of any transaction entered
into pursuant to a Secured Hedge Agreement, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Administrative Agent or any other Secured Party
that are required to be paid by any Loan Party pursuant to the terms of this
Agreement or any other Loan Document).

“Eurocurrency Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurocurrency Rate =   

Eurocurrency Base Rate

     

1.00 – Eurocurrency Reserve

Percentage

  

Where,

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Loan,

(i) in the case of a Eurocurrency Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

 

20



--------------------------------------------------------------------------------

(ii) denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”) or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

(iii) in the case of any other Eurocurrency Loan denominated in a Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such currency
at the time such currency was approved by the Administrative Agent and the
Lenders pursuant to subsection 1.4 or, if such rate is unavailable on any date
of determination for any reason, a comparable or successor rate approved by the
Administrative Agent; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate approved by
the Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. The Administrative Agent does not
warrant, nor accept responsibility, nor shall it have any liability with respect
to the administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 of the
Guarantee and Collateral Agreement and (ii) all obligations and liabilities of
such Guarantor that may arise under or in connection with the Guarantee and
Collateral Agreement, any other Loan Document, any Secured Hedge Agreement or
any Secured Cash Management Agreement to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of the Guarantee and Collateral Agreement or any other Loan Document);
provided that the “Guarantor Obligations” of a Subsidiary Guarantor shall
exclude any Excluded Swap Obligations with respect to such Subsidiary Guarantor.

 

21



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, each Incremental Revolving Tranche Borrower
Request and Assumption Agreement, any Notes, the Letter of Credit Applications,
the Guarantee and Collateral Agreement, any Incremental Facility Amendment, any
other Security Documents and any agreement creating or perfecting rights in Cash
Collateral, each as amended, supplemented, waived or otherwise modified from
time to time.

“Pricing Grid”: with respect to Term A Loans, 2012 Incremental Term Loans,
Revolving Credit Loans, the 2013 Incremental Revolving Tranche Loans, Letters of
Credit and Commitment Fee Rate:

 

Consolidated Total Leverage Ratio

   Applicable Margin
for Base Rate
Loans     Applicable Margin for
Eurocurrency Loans
and Letters of Credit     Commitment Fee
Rate  

Greater than or equal to 4.25 to 1.00

     1.50 %      2.50 %      0.45 % 

Greater than or equal to 3.75 to 1.00, but less than 4.25 to 1.00

     1.25 %      2.25 %      0.40 % 

Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00

     1.00 %      2.00 %      0.35 % 

Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00

     0.75 %      1.75 %      0.30 % 

Less than 2.75 to 1.00

     0.50 %      1.50 %      0.25 % 

Subject to subsection 4.4(c), each determination of the Consolidated Total
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof made on the certificate delivered pursuant to
subsection 7.2(a).

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Termination Date”: (a) with respect to the Revolving Credit Facility and each
of the 2013 Incremental Revolving Tranche Facilities, September 13, 2018,
(b) with respect to the Term A Facility and the 2012 Incremental Term Loan
Facility, September 13,

 

22



--------------------------------------------------------------------------------

2018, and (c) with respect to any other Incremental Term Facility or Incremental
Revolving Tranche Facility, the final maturity specified in the applicable
Incremental Facility Amendment; provided, however, that, in each case, if such
date is not a Business Day, the Termination Date shall be the next preceding
Business Day.

(c) The existing definition of “Mandatory Cost” in subsection 1.1 of the Credit
Agreement and each reference in the Credit Agreement thereto (including without
limitation Schedule D to the Credit Agreement) are deleted in their entirety,
mutatis mutandis.

(d) The existing amortization grid set forth in subsection 2.5(a) of the Credit
Agreement is deleted in its entirety and the following is inserted in lieu
thereof:

 

Date

   Amount  

October 1, 2013

   $ 11,718,750   

January 1, 2014

   $ 11,718,750   

April 1, 2014

   $ 11,718,750   

July 1, 2014

   $ 11,718,750   

October 1, 2014

   $ 11,718,750   

January 1, 2015

   $ 11,718,750   

April 1, 2015

   $ 11,718,750   

July 1, 2015

   $ 11,718,750   

October 1, 2015

   $ 17,578,125   

January 1, 2016

   $ 17,578,125   

April 1, 2016

   $ 17,578,125   

July 1, 2016

   $ 17,578,125   

October 1, 2016

   $ 23,437,500   

January 1, 2017

   $ 23,437,500   

April 1, 2017

   $ 23,437,500   

July 1, 2017

   $ 23,437,500   

October 1, 2017

   $ 23,437,500   

January 1, 2018

   $ 23,437,500   

April 1, 2018

   $ 23,437,500   

July 1, 2018

   $ 23,437,500   

Termination Date

     Balance   

 

23



--------------------------------------------------------------------------------

(e) The existing amortization grid set forth in subsection 2(g) of Amendment
No. 1 is deleted in its entirety and the following is inserted in lieu thereof:

 

Date

   Amount  

October 1, 2013

   $ 3,656,250   

January 1, 2014

   $ 3,656,250   

April 1, 2014

   $ 3,656,250   

July 1, 2014

   $ 3,656,250   

October 1, 2014

   $ 3,656,250   

January 1, 2015

   $ 3,656,250   

April 1, 2015

   $ 3,656,250   

July 1, 2015

   $ 3,656,250   

October 1, 2015

   $ 5,484,375   

January 1, 2016

   $ 5,484,375   

April 1, 2016

   $ 5,484,375   

July 1, 2016

   $ 5,484,375   

October 1, 2016

   $ 7,312,500   

January 1, 2017

   $ 7,312,500   

April 1, 2017

   $ 7,312,500   

July 1, 2017

   $ 7,312,500   

October 1, 2017

   $ 7,312,500   

January 1, 2018

   $ 7,312,500   

April 1, 2018

   $ 7,312,500   

July 1, 2018

   $ 7,312,500   

Termination Date

     Balance   

(f) The existing Section 5 to the Credit Agreement is amended by (i) inserting
“except as otherwise provided in subsection 5.21,” in the first paragraph
thereof after “any Request for Credit Extension thereafter,” and before “the
Borrower hereby” and (ii) inserting the following new subsection 5.21 in the
appropriate numerical position therein:

5.21 Representations as to Foreign Obligors. Each of the Borrower and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign

 

24



--------------------------------------------------------------------------------

Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except for
Excluded Taxes (as defined in subsection 4.9(b) of this Agreement) and except as
has been disclosed to the Administrative Agent, in each case so long as (x) each
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect of payments made to it under any Applicable Foreign Obligor
Document from the applicable Incremental Revolving Tranche Borrower complies
with the requirements of subsection 4.9(f) of the Credit Agreement, (y) in the
case of each Lender under the Incremental Euro Tranche Facility, such Lender is
either (A) a “bank” for the purposes of section 991 of the Income Tax Act 2007
of the United Kingdom and is within the charge to UK corporation tax as respects
the payments or (B) entitled to exemption from withholding Tax under the
relevant double-taxation treaty and has received confirmation from HM Revenue &
Customs that it is entitled to exemption from UK withholding Tax on payments to
be received by it under the Incremental Euro Tranche Facility and such
confirmation has not expired or been withdrawn, and (z) in the case of each
Lender under the Incremental Yen Tranche Facility, such Lender is either (A) a
bank organized under the laws of Japan or a branch of such a Japanese bank or
(B) a bank organized under the laws of the United States or a state thereof and
a “bank” as referred to in Article 11, Paragraph 3(c)(i) of the Convention
between the Government of Japan and the Government of the United States of
America for the Avoidance of Double Taxation and the Prevention of Fiscal
Evasion with respect to Taxes on Income.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

25



--------------------------------------------------------------------------------

(e) In the case of each Incremental Revolving Tranche Borrower permitted to
borrow under the Incremental Yen Tranche Facility provided pursuant to Amendment
No. 2, such Person (i) either (A) had paid-in-capital (shihon kin) greater than
¥300,000,000 as of the effective date of such amendment or (B) had a net worth
greater than ¥1,000,000,000 as of the last day of the most recently ended fiscal
year of such Incremental Revolving Tranche Borrower, (ii) is not classified as
an Anti-Social Group, (iii) does not have any Anti-Social Relationship and
(iv) has not engaged in Anti-Social Conduct, whether directly or indirectly
through a third party.

(g) The existing subsection 7.10 of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:

7.10 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents except to the extent the failure to maintain such authorizations,
consents, approvals and licenses would not have a Material Adverse Effect and
would not be reasonably be expected to impair the joint and several liability of
the Borrower with respect to the obligations of such Foreign Obligor under the
Loan Documents.

(h) The third parenthetical in clause (f)(i) of subsection 8.8 of the Credit
Agreement is deleted in its entirety and the following is inserted in lieu
thereof:

(subject, in the case of any Investments by the Borrower or any Guarantor in a
Subsidiary that is not the Borrower or a Guarantor, to the limitations set forth
in subsection 8.6(f))

 

26



--------------------------------------------------------------------------------

(i) The existing Section 8 to the Credit Agreement is amended by inserting the
following new subsection 8.18 in the appropriate numerical position therein:

8.18 Anti-Social Group. In the case of each Incremental Revolving Tranche
Borrower permitted to borrow under the Incremental Yen Tranche Facility provided
pursuant to Amendment No. 2, (a) become a member of an Anti-Social Group,
(b) have any Anti-Social Relationship or (c) engage in any Anti-Social Conduct,
whether directly or indirectly through a third party; it being understood and
agreed that the Borrower shall, or shall cause any applicable Incremental
Revolving Tranche Borrower under such Facility to promptly provide to the
Administrative Agent such documents or information pertaining to such Person and
within the possession of the Borrower or any of its Subsidiaries (including,
without limitation, registered or principal office, residential address, formal
name and birth date) as the Administrative Agent shall reasonably request for
the purposes of screening to identify Anti-Social Conduct, Anti-Social Groups or
other matters by the Administrative Agent.

(j) Clause (a) of Section 9 of the Credit Agreement is deleted in its entirety
and the following is inserted in lieu thereof:

(a) (i) The Borrower or any other Incremental Revolving Tranche Borrower shall
fail to pay any principal of any Loan or any Unreimbursed Amount when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); (ii) the Borrower or any other Incremental Revolving
Tranche Borrower (other than a Foreign Obligor) shall fail to pay any interest
on any Loan or any other amount payable hereunder (other than any amount payable
with respect to obligations incurred by a Foreign Obligor under any Incremental
Revolving Tranche Facility) within five days after any such interest or other
amount becomes due in accordance with the terms hereof; or (iii) the Borrower or
any other Incremental Revolving Tranche Borrower shall fail to pay any interest
or any other amount payable with respect to obligations incurred by a Foreign
Obligor under any Incremental Revolving Tranche Facility within ten days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

(k) The existing Section 9 of the Credit Agreement is amended by inserting the
following proviso at the end of the fourth paragraph of such Section:

; provided that Excluded Swap Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth in
Section 6.5 of the Guarantee and Collateral Agreement.

(l) The existing subsection 11.1(a)(vi) of the Credit Agreement is deleted in
its entirety and the following is inserted in lieu thereof:

(vi) release the Borrower from its Guarantee Obligations under the Guarantee and
Collateral Agreement without the written consent of each Lender with Commitments
or Obligations outstanding under each Facility subject to such release, release
all or substantially all of the value of the Guarantee Obligations under the
Guarantee and

 

27



--------------------------------------------------------------------------------

Collateral Agreement without the written consent of each Lender; or, in the
aggregate (in a single transaction or a series), release all or substantially
all of the Collateral without the written consent of each Lender, except as
expressly permitted hereby or by any Security Document;

(m) The existing Schedule A to the Credit Agreement is deleted in its entirety
and Schedule A attached hereto is inserted in lieu thereof.

The amendments to the Credit Agreement are limited to the extent specifically
set forth above and, except as provided in Sections 1 and 2, no other terms,
covenants or provisions of the Credit Agreement are intended to be affected
hereby.

3. Amendments to Guarantee and Collateral Agreement. Subject to the covenants,
terms and conditions set forth herein and in reliance upon the representations
and warranties set forth herein, the Guarantee and Collateral Agreement is
amended as follows:

(a) The existing definition of “Guarantor” in subsection 1.1 of the Guarantee
and Collateral Agreement is deleted in its entirety and the following definition
is inserted in lieu thereof.

“Guarantor”: each Granting Party, including, as to any Borrower Obligations of
the other Loan Parties, the Borrower.

(b) The existing subsection 2.1(a) of the Guarantee and Collateral Agreement is
deleted in its entirety and the following is inserted in lieu thereof:

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Relevant Secured Parties, the prompt and complete payment and performance by
the Borrower and each of the other Loan Parties when due and payable (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations;
provided that the obligations of a Subsidiary Guarantor under this subsection
2.1(a) shall exclude any Excluded Swap Obligations with respect to such
Subsidiary Guarantor.

(c) The existing Section 9 to the Guarantee and Collateral Agreement is amended
by inserting the following new subsection 9.17 in the appropriate numerical
position therein:

9.17 Keepwell. Each Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Subsidiary Guarantor as may be needed by such Subsidiary
Guarantor from time to time to honor all of its obligations under this Agreement
and the other Loan Documents to which it is a party in respect of Swap
Obligations that would, in absence of the agreement in this subsection 9.17,
otherwise constitute Excluded Swap Obligations (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Guarantor’s obligations and undertakings under this subsection
9.17 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each

 

28



--------------------------------------------------------------------------------

Guarantor under this subsection 9.17 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each
Guarantor intends this subsection 9.17 to constitute, and this subsection 9.17
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Subsidiary
Guarantor for all purposes of the Commodity Exchange Act.

The amendments to the Guarantee and Collateral Agreement are limited to the
extent specifically set forth above and, except as provided in this Section 3,
no other terms, covenants or provisions of the Guarantee and Collateral
Agreement are intended to be affected hereby.

4. Joining Lender Acknowledgements. By its execution of this Amendment, each
Joining Lender hereby confirms and agrees that, on and after the Amendment
Effective Date, it shall be and become a party to the Credit Agreement as a
Lender, and shall have all of the rights and be obligated to perform all of the
obligations of a Lender thereunder with the Commitment applicable to such Lender
identified on Schedule 1 attached hereto in addition to any commitment
applicable thereto immediately prior to the effectiveness hereof. Each Joining
Lender further (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it is sophisticated with respect to
decisions to acquire assets of the type presented by its Commitment and either
it, or the Person exercising discretion in making its decision to acquire such
asset, is experienced in acquiring assets of such type, (iii) it has received a
copy of the Credit Agreement and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to subsection 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment and to acquire such asset, (iv) it has
independently and without reliance upon the Administrative Agent or any other
Lender, or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decision to enter
into this Amendment and to purchase such asset, (v) it is a bank, savings and
loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its activities, that it will
participate under the Credit Agreement as a Lender for such commercial purposes,
and that it has the knowledge and experience to be and is capable of evaluating
the merits and risks of being a Lender thereunder and (vi) if it is a Foreign
Lender, any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, has been duly completed and executed by such Lender and
delivered to the Administrative Agent, and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, or any other
Lender, or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and its
own decisions in taking or not taking action under or based upon the Credit
Agreement, any other Loan Document or any related agreement or any document
furnished thereunder, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender. On and after Amendment Effective Date, all
references to the “Lenders” in the Credit Agreement shall be deemed to include
the Joining Lenders.

 

29



--------------------------------------------------------------------------------

5. Effectiveness of Amendment and Commitments. This Amendment and the
Commitments herein provided shall become effective upon the receipt by the
Administrative Agent of each of the following (the date all of such items have
been received, the “Amendment Effective Date”):

(a) Documents. The Administrative Agent shall have received (i) counterparts of
this Amendment, duly executed by the Borrower, each Incremental Revolving
Tranche Borrower, the Administrative Agent, each Guarantor and each Lender
(including each Incremental Revolving Tranche Lender); (ii) each applicable
Incremental Revolving Tranche Lender shall have received additional promissory
notes of the type described in Section 1(n) above, in each case signed by each
Incremental Revolving Tranche Borrowers to the extent requested by such Lender;
(iii) the executed legal opinion of Alston & Bird LLP, special New York counsel
to each of Holding, GPC, the Borrower and certain other Loan Parties; (iv) the
executed legal opinion of Stephen A. Hellrung, counsel to each of Holding, the
Borrower and certain other Loan Parties; (v) the executed legal opinion of
Bird & Bird LLP, special Netherlands counsel to Graphic Packaging International
Europe Holdings B.V. in its capacity as an Incremental Revolving Tranche
Borrower; (vi) the executed legal opinion of Anderson Mōri & Tomotsune, special
Japanese counsel to Graphic Packaging International Japan Ltd. in its capacity
as an Incremental Revolving Tranche Borrower; and (vii) a certificate, dated the
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs subsections
6.2(a) and (b) of the Credit Agreement, it being understood that all references
to “the date of such Borrowing” in such Subsection 6.2 shall be deemed to refer
to the Amendment Effective Date.

(b) Incremental Revolving Tranche Borrower Documents. The Administrative Agent
and each Incremental Revolving Tranche Lender shall have received all
documentation and other information that such Person requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or such
Lender in its sole discretion.

(c) Flood Insurance. With respect to any of the Mortgaged Properties having one
or more Buildings located in an area identified by the Director of FEMA as
having special flood hazards, if the Administrative Agent shall have delivered
notice(s) to the relevant Loan Party as required pursuant to Section 208.25(i)
of Regulation H of the Board, such Loan Party shall have delivered (i) an
acknowledgment to the Administrative Agent as to the existence of a special
flood hazard and, if applicable, the unavailability of flood hazard insurance
under the National Flood Insurance Program and (ii) evidence of applicable flood
insurance, if available, in each case, in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise reasonably required by the Administrative Agent.

 

30



--------------------------------------------------------------------------------

(d) Corporate Proceedings of the Borrower. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the board of directors or
comparable body of the Borrower authorizing (i) the execution, delivery and
performance of this Amendment, the Revolving Credit Notes and the other Loan
Documents to be executed by the Borrower in connection with this Amendment, and
(ii) the use of the Credit Extensions, if any, to the Borrower to occur on the
Amendment Effective Date, in each case certified by the Secretary or an
Assistant Secretary (or other individual providing similar duties) of the
Borrower as of the Amendment Effective Date, which certificate shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall
state that the resolutions thereby certified have not been amended, modified
(except as any later such resolution may modify any earlier such resolution),
revoked or rescinded and are in full force and effect.

(e) Governing Documents. The Administrative Agent shall have received copies of
the certificate or articles of incorporation and by-laws of the Borrower,
certified as of the Amendment Effective Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary (or other individual
providing similar duties) of the Borrower certifying as to the absence of any
amendment or change to such governing documents since the Closing Date.

(f) Federal Regulations. To the extent requested by the Administrative Agent or
any Lender, the Borrower will furnish to the Administrative Agent or the Lender
requesting same, a duly completed FR Form G-3 or FR Form U-1, referred to in
Regulation U of the Board, together with such other evidence or information that
the Administrative Agent or any Lender may reasonably require in order to ensure
that no part of the proceeds of any Credit Extensions will be used for any
purpose which violates the provisions of the Regulations of the Board, including
without limitation Regulation T, Regulation U or Regulation X.

(g) Representations and Warranties. The representations and warranties set forth
in Section 7 shall be true and correct as of such date.

(h) Fees and Expenses. All of the fees and expenses payable on the Amendment
Effective Date shall have been paid in full (without prejudice to final settling
of accounts for such fees and expenses).

 

31



--------------------------------------------------------------------------------

6. Ratification and Confirmation of Loan Documents; Borrower’s Acknowledgement
of Guarantee Obligation. Each of the Borrower, GPC, Holding and the Subsidiary
Guarantors hereby consents to, acknowledges and agrees to the amendments,
agreements and acknowledgements set forth herein and hereby confirms and
ratifies in all respects the Loan Documents to which such Person is a party
(including without limitation the continuation of such Person’s payment and
performance obligations thereunder and, in the case of the Borrower and the
Subsidiary Guarantors, the continuation and extension of the liens and security
interests granted thereunder, in each case upon and after the effectiveness of
this Amendment and the amendments, agreements and acknowledgements contemplated
hereby, including without limitation the expansion of the obligations for which
such Person provides a guarantee and collateral security) and the enforceability
of each such Loan Document against such Person in accordance with its terms. As
a result of the amendments to the Guarantee and Collateral Agreement set forth
in Section 3 above, the Borrower hereby acknowledges and agrees that, by its
signature below, from and after the date hereof it will be a Guarantor under the
Guarantee and Collateral Agreement and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which each
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent, for the ratable benefit of the Relevant Secured Parties
(as defined in the Guarantee and Collateral Agreement), of the prompt and
complete payment and performance by the other Incremental Revolving Tranche
Borrowers and each of the other Loan Parties when due and payable (whether at
the stated maturity, by acceleration or otherwise) of their respective Borrower
Obligations (as defined in Section 2(b) above), all with the same force and
effect as if the Borrower were a signatory to the Guarantee and Collateral
Agreement as a “Guarantor”.

7. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Loan Party (including without
limitation each Incremental Revolving Tranche Borrower) represents and warrants
to the Administrative Agent and the Lenders as follows:

(a) The representations and warranties made by each Loan Party in subsection 5
of the Credit Agreement (including as modified in Section 2(f)) and in each of
the other Loan Documents to which such Loan Party is a party or which are
contained in any certificate furnished by or on behalf of such Loan Party
pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof, in each case with
the same effect as if made on the date hereof, except for representations and
warranties expressly stated to relate to an earlier date in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;

(b) The Persons appearing as Subsidiary Guarantors on the signature pages to
this Amendment constitute all Persons who are required to be Subsidiary
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Subsidiary Guarantors after the Closing Date,
and each of such Persons has become and remains a party to the Guarantee and
Collateral Agreement as a “Guarantor”;

 

32



--------------------------------------------------------------------------------

(c) This Amendment has been duly authorized, executed and delivered by Holding,
GPC, the Borrower, the other Incremental Revolving Tranche Borrowers party
hereto and the Subsidiary Guarantors party hereto and constitutes a legal, valid
and binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;

(d) No Default or Event of Default has occurred and is continuing;

(e) The Consolidated Senior Secured Leverage Ratio is less than or equal to 2.75
to 1.00 after giving pro forma effect to any drawings under the Incremental
Revolving Tranche Facilities on the effective date hereof; and

(f) Holding is in Pro Forma Compliance; provided that, for purposes of clauses
(e) and (f), the Consolidated Senior Secured Leverage Ratio and the Financial
Covenants shall be calculated as if the Incremental Revolving Tranche Facilities
were fully drawn but using only the actual Total Revolving Credit Outstandings
(and not the amount of the Revolving Credit Commitment) under the Revolving
Credit Facility in effect immediately prior to the Amendment Effective Date.

8. Consent of Lenders. Each of the Borrower, the Administrative Agent, the Swing
Line Lender, the L/C Issuer and the Alternative Currency Funding Fronting Lender
hereby consents, acknowledges and agrees that each Incremental Revolving Tranche
Lender providing a portion of the Incremental Revolving Tranche Commitments is
satisfactory to it.

9. Entire Agreement. This Amendment, together with all the Loan Documents, that
certain Engagement Letter dated August 19, 2013, by and between the Borrower and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and any fee letters executed
in connection with this Amendment (collectively, the “Relevant Documents”), sets
forth the entire understanding and agreement of the parties hereto in relation
to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter. No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty. Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with subsection 11.1 of the Credit Agreement.

10. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 

33



--------------------------------------------------------------------------------

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

12. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of subsection 11.15 of the Credit Agreement.

13. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

14. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, supplemented or otherwise modified from time to time, and this
Amendment shall constitute a Loan Document.

15. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Incremental Revolving Tranche Borrowers, the
Guarantors, the Administrative Agent, each of the Lenders and each of their
respective successors, legal representatives, and assignees to the extent such
assignees are permitted assignees as provided in subsection 11.6 of the Credit
Agreement.

16. Post-Closing Deliveries. Notwithstanding any provision of this Amendment to
the contrary, Graphic Packaging International Limited, a limited liability
company with separate legal identity incorporated in England under the Companies
Act 2006, shall not be permitted to borrow under the Incremental Euro Tranche
Facility until receipt by the Administrative Agent of each of the following:
(a) the executed legal opinion of Bird & Bird LLP, special English counsel to
Graphic Packaging International Limited in its capacity as an Incremental
Revolving Tranche Borrower; and (b) a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the board of
directors or comparable body of Graphic Packaging International Limited
authorizing the execution, delivery and performance of this Amendment, the
Revolving Credit Notes and the other Loan Documents to be executed by such
Incremental Revolving Tranche Borrower in connection with this Amendment.

[Signature pages follow.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: GRAPHIC PACKAGING INTERNATIONAL, INC. By:  

/s/ Daniel J. Blount

Name:   Daniel J. Blount Title:   SVP & Chief Financial Officer HOLDING: GRAPHIC
PACKAGING HOLDING COMPANY By:  

/s/ Daniel J. Blount

Name:   Daniel J. Blount Title:   SVP & Chief Financial Officer GPC: GRAPHIC
PACKAGING CORPORATION By:  

/s/ Daniel J. Blount

Name:   Daniel J. Blount Title:   SVP & Chief Financial Officer

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

ADDITIONAL INCREMENTAL EURO TRANCHE BORROWERS: GRAPHIC PACKAGING INTERNATIONAL
EUROPE HOLDINGS B.V. By:  

/s/ Joseph P. Yost

Name:   Joseph P. Yost Title:   Managing Director GRAPHIC PACKAGING
INTERNATIONAL LIMITED By:  

/s/ Stephen A. Hellrung

Name:   Stephen A. Hellrung Title:   Secretary and Director ADDITIONAL
INCREMENTAL YEN TRANCHE BORROWER: GRAPHIC PACKAGING INTERNATIONAL JAPAN LTD. By:
 

/s/ Deborah Frank

Name:   Deborah Frank Title:   Corporate Auditor

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: BLUEGRASS LABELS COMPANY, LLC By:  

/s/ Daniel J. Blount

Name:   Daniel J. Blount Title:   SVP & Chief Financial Officer FIELD CONTAINER
QUERETARO (USA), L.L.C. By:  

/s/ Daniel J. Blount

Name:   Daniel J. Blount Title:   SVP & Chief Financial Officer GRAPHIC FLEXIBLE
PACKAGING, LLC By:  

/s/ Daniel J. Blount

Name:   Daniel J. Blount Title:   Senior Vice President, Finance

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Rosanne Parsill

Name:   Rosanne Parsill Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, Swing Line Lender, Euro Tranche
Swing Line Lender, L/C Issuer and Alternative Currency Funding Fronting Lender
By:  

/s/ John G. Taylor

Name:   John G. Taylor Title:   Senior Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Christopher Hartzell

Name:   Christopher Hartzell Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Vinay N. Desai

Name:   Vinay N. Desai Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK By:  

/s/ Neda K. Beal

  Name:   Neda K. Beal   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

AMERICAN SAVINGS BANK, F.S.B. By:  

/s/ Rian DuBach

  Name:   Rian DuBach   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

AOZORA BANK LTD. By:  

/s/ Masaki Onuma

  Name:   Masaki Onuma   Title:   General Manager

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

ATLANTIC CAPITAL BANK By:  

/s/ J. Christopher Deisley

  Name:   J. Christopher Deisley   Title:   Senior Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

AZB FUNDING By:  

/s/ Masaki Onuma

  Name:   Masaki Onuma   Title:   General Manager

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF EAST ASIA LIMITED, NEW YORK BRANCH By:  

/s/ James Hua

  Name:   James Hua   Title:   SVP By:  

/s/ Kitty Sin

  Name:   Kitty Sin   Title:   SVP

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF TAIWAN, NEW YORK BRANCH By:  

/s/ Kevin H. Hsieh

  Name:   Kevin H. Hsieh   Title:   General Manager

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC. By:  

/s/ Mark W. Piekos

  Name:   Mark W. Piekos   Title:   Managing Director

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Robert T. Barnaby

  Name:   Robert T. Barnaby   Title:   Senior Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP. f/k/a CAPITAL ONE LEVERAGE FINANCE CORP. By:  

/s/ Ron Walker

  Name:   Ron Walker   Title:   Senior Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

CATHAY BANK By:  

/s/ Nancy A. Moore

  Name:   Nancy A. Moore   Title:   Senior Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

COBANK, ACB By:  

/s/ Zachary Carpenter

  Name:   Zachary Carpenter   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Timothy O’Rourke

  Name:   Timothy O’Rourke   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

COMMUNITY & SOUTHERN BANK By:  

/s/ Brian R. McLean

  Name:   Brian R. McLean   Title:   Senior Debt Specialist

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Michael Dixon

  Name:   Michael Dixon   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH By:  

/s/ Theodore W. Cox

  Name:   Theodore W. Cox   Title:   Executive Director By:  

/s/ Michael T. Harder

  Name:   Michael T. Harder   Title:   Executive Director

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

FAR EAST NATIONAL BANK By:  

/s/ T.J. Chen

  Name:   T.J. Chen   Title:   Executive Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS By:  

/s/ Chris M. Levine

  Name:   Chris M. Levine   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, PCA By:  

/s/ Bruce Dean

  Name:   Bruce Dean   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation By:  

/s/ Kenneth W. Deere

  Name:   Kenneth W. Deere   Title:   Senior Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK By:  

/s/ Jon Fukagawa

  Name:   Jon Fukagawa   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:  

/s/ Jamie M. Swisher

  Name:   Jamie M. Swisher   Title:   Vice President

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Chris Burns

  Name:   Chris Burns   Title:   Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

LAND BANK OF TAIWAN, NEW YORK BRANCH By:  

/s/ Arthur Chen

  Name:   Arthur Chen   Title:   General Manager

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC By:  

/s/ Stephen Giacolone

  Name:   Stephen Giacolone   Title:   Assistant Vice President – G011 By:  

/s/ Dennis McClellan

  Name:   Dennis McClellan   Title:   Assistant Vice President – M040

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

MANUFACTURERS BANK By:  

/s/ Sean Walker

  Name:   Sean Walker   Title:   Senior Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

MERCANTIL COMMERCEBANK N.A. By:  

/s/ Fernando Mesio

  Name:   Fernando Mesio   Title:   Senior Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

MODERN BANK, N.A. By:  

/s/ Vera McVey

  Name:   Vera McVey   Title:   Senior Executive Vice President & Chief Credit
Officer

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

NATIONAL PENN BANK By:  

/s/ Lori L. Meixell

  Name:   Lori L. Meixell   Title:   AVP

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Susan J. Dimmick

  Name:   Susan J. Dimmick   Title:   Senior Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

RBS CITIZENS, N.A. By:  

/s/ Michael Makatis

  Name:   Michael Makatis   Title:   Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ Stephen A. Brothers

  Name:   Stephen A. Brothers   Title:   Senior Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A. By:  

/s/ James R. Riley

  Name:   James R. Riley   Title:   Senior Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH By:  

/s/ Shuji Yabe

  Name:   Shuji Yabe   Title:   Managing Director

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI TRUST BANK LIMITED, NEW YORK BRANCH By:  

/s/ Albert C. Tew II

  Name:   Albert C. Tew II   Title:   Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK N.A. By:  

/s/ Michele Dragonetti

  Name:   Michele Dragonetti   Title:   Senior Vice President

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By:  

/s/ George Stoecklein

  Name:   George Stoecklein   Title:   Director

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Andrew G. Payne

  Name:   Andrew G. Payne   Title:   Director

 

Graphic Packaging International, Inc.

Amendment No. 2 to Credit Agreement

and Amendment No. 1 to Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

INCREMENTAL EURO TRANCHE COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Incremental Euro Tranche Lender

   Incremental Euro
Tranche Commitment      Applicable
Percentage of
Incremental Euro
Tranche Facility  

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland” New
York Branch

   € 22,500,000.00         30.000000000 % 

Lloyds TSB Bank plc

   € 22,500,000.00         30.000000000 % 

Compass Bank

   € 18,750,000.00         25.000000000 % 

Bank of America, N.A.

   € 11,250,000.00         15.000000000 %    

 

 

    

 

 

 

Total

   € 75,000,000.00         100.000000000 %    

 

 

    

 

 

 

INCREMENTAL YEN TRANCHE COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Incremental Yen Tranche Lender

   Incremental Yen
Tranche Commitment      Applicable
Percentage of
Incremental Yen
Tranche Facility  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   ¥ 1,000,000,000.00         40.000000000 % 

Sumitomo Mitsui Banking Corporation, New York Branch

   ¥ 1,000,000,000.00         40.000000000 % 

Bank of America, N.A.

   ¥ 500,000,000.00         20.000000000 %    

 

 

    

 

 

 

Total

   ¥ 2,500,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE A

TO CREDIT AGREEMENT

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER: Graphic Packaging International, Inc. 1500 Riveredge Parkway Suite
100, 9th Floor Atlanta, Georgia 30328 Attention: Chief Financial Officer
Telecopy:    (770) 644-2980 Telephone:    (770) 240-6060 Electronic mail:
Daniel.Blount@graphicpkg.com and Attention:    Law Department Telecopy:    (678)
918-4065 Telephone:    (770) 240-9090 Electronic mail:
Steve.Hellrung@graphicpkg.com Taxpayer identification number: 84-0772929
Website: www.graphicpkg.com with copies to: Alston & Bird LLP 1201 West
Peachtree Street Atlanta, Georgia 30319 Attention:    Richard W. Grice Telecopy:
   (404) 253-8269 Telephone:    (404) 881-7576



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions under the Revolving Tranche
Facility and Term Facilities):

 

Bank of America, N.A. One Independence Center 101 N Tryon Street Mail
Code: NC1-001-04-39 Charlotte, North Carolina 28255-0001 Attention:    Lynne
Barrett Cole    Credit Services Consultant Telephone:    980.387.3614
Telecopier:    704.409.0003 Electronic Mail: lynne.b.cole@baml.com

(for payments and Requests for Credit Extensions under the applicable
Incremental Revolving Tranche Facility):

INCREMENTAL EURO TRANCHE FACILITY:

 

Bank of America, N.A. 26 Elmfield Road Bromley BR1 1LR United Kingdom Attention:
   Loans Agency Telephone:    +44 20 8313 2411 Telecopier:    +44 20 8313 2149
Electronic Mail: emea.7115loansagency@bankofamerica.com

INCREMENTAL YEN TRANCHE FACILITY:

 

Bank of America, N.A., Tokyo Branch Nihonbashi 1-chome Building, 1-4-1
Nihonbashi, Chuo-ku, Tokyo 103-0027 Attention:    Takami Hishiyama / Nahoko
Matsuba, Loan Administrative Telephone:    81-3-6758-5013/5045 Telecopier:   
81-3-6758-5071 Electronic Mail: takami-hishiyama@baml.com /
nahoko.matsuba@baml.com



--------------------------------------------------------------------------------

Other Notices as Administrative Agent: Bank of America, N.A. Agency Management
135 S. LaSalle Street Mail Code: IL4-135-09-61 Chicago, Illinois 60603
Attention:    Rosanne Parsill    Agency Officer Telephone:    312.923.1639
Telecopier:    877.206.8429 Electronic Mail: rosanne.parsill@baml.com Wire
Instructions: Bank of America, N.A. New York, New York ABA #026009593 Account #
1366212250600 Account Name: Corporate Credit Services Reference: Graphic
Packaging Intl L/C ISSUER: for Issuing Standby Letters of Credit: Bank of
America, N.A. Mail Code: CA9-705-07-05 1000 W. Temple Street Los Angeles,
California 90012-1514 Telephone:    1.800.541.6096 choose Trade product option
Telecopier:    213.457.8841 Standby Letter of Credit Email:
los_angeles_standby_lc@bankofamerica.com for Issuing Commercial Letters of
Credit: Bank of America, N.A. Mail Code: CA9-705-07-05 1000 W. Temple Street Los
Angeles, California 90012-1514 Telephone:    1.800.541.6096 choose Trade product
option Telecopier:    213.457.8841 Commercial Letter of Credit Email:
los_angeles_commercial_lc@bankofamerica.com



--------------------------------------------------------------------------------

SWING LINE LENDER: Bank of America, N.A. One Independence Center 101 N Tryon
Street Mail Code: NC1-001-04-39 Charlotte, North Carolina 28255-0001 Attention:
   Lynne Barrett Cole    Credit Services Consultant Telephone:    980.387.3614
Telecopier:    704.409.0003 Electronic Mail: lynne.b.cole@baml.com EURO TRANCHE
SWING LINE LENDER: Bank of America, N.A. 26 Elmfield Road Bromley BR1 1LR,
United Kingdom Attention:    Loans Agency Telephone:    +44 20 8313 2411
Telecopier:    +44 20 8313 2149 Electronic Mail:
emea.7115loansagency@bankofamerica.com



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF INCREMENTAL EURO TRANCHE LOAN NOTICE

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Incremental Revolving Tranche Loan Notice is made and delivered pursuant to
Section 1(d) of that certain Amendment No. 2 to Credit Agreement and Amendment
No. 1 to Guarantee and Collateral Agreement dated as of September 13, 2013
(“Amendment No. 2) in respect of that certain Amended and Restated Credit
Agreement dated as of March 16, 2012 (as in effect on the effective date of
Amendment No. 2 and as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Graphic Packaging International, Inc., a Delaware corporation (the “Borrower”),
the Incremental Revolving Tranche Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender, Euro Tranche Swing Line
Lender and Alternative Currency Funding Fronting Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Incremental Revolving Tranche Loan Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement

 

1. The undersigned hereby requests (select one):

¨ A Borrowing under the Incremental Euro Tranche Facility

¨ A conversion or continuation of Loans under the Incremental Euro Tranche
Facility

 

2. On                                          (a Business Day).

 

3. In the amount of [€][£]             .

 

4. With an Interest Period of              months.

 

[GRAPHIC PACKAGING INTERNATIONAL, INC.]

[GRAPHIC PACKAGING INTERNATIONAL EUROPE HOLDINGS B.V.]

[GRAPHIC PACKAGING INTERNATIONAL LIMITED]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF INCREMENTAL YEN TRANCHE LOAN NOTICE

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Incremental Revolving Tranche Loan Notice is made and delivered pursuant to
Section 1(d) of that certain Amendment No. 2 to Credit Agreement and Amendment
No. 1 to Guarantee and Collateral Agreement dated as of September 13, 2013
(“Amendment No. 2) in respect of that certain Amended and Restated Credit
Agreement dated as of March 16, 2012 (as in effect on the effective date of
Amendment No. 2 and as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Graphic Packaging International, Inc., a Delaware corporation (the “Borrower”),
the Incremental Revolving Tranche Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender, Euro Tranche Swing Line
Lender and Alternative Currency Funding Fronting Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Incremental Revolving Tranche Loan Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement

 

1. The undersigned hereby requests (select one):

¨ A Borrowing under the Incremental Yen Tranche Facility

¨ A conversion or continuation of Loans under the Incremental Yen Tranche
Facility

 

2. On                                          (a Business Day).

 

3. In the amount of ¥             .

 

4. With an Interest Period of              months.

 

[GRAPHIC PACKAGING INTERNATIONAL, INC.]

[GRAPHIC PACKAGING INTERNATIONAL JAPAN LTD.]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

EURO TRANCHE SWING LINE LOAN NOTICE

Date:                     ,             

To: Bank of America, N.A., as Euro Tranche Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Euro Tranche Swing Line Loan Notice is made and delivered pursuant to
Section 1(f) of that certain Amendment No. 2 to Credit Agreement and Amendment
No. 1 to Guarantee and Collateral Agreement dated as of September 13, 2013
(“Amendment No. 2) in respect of that certain Amended and Restated Credit
Agreement dated as of March 16, 2012 (as in effect on the effective date of
Amendment No. 2 and as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Graphic Packaging International, Inc., a Delaware corporation (the “Borrower”),
the Incremental Revolving Tranche Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender, Euro Tranche Swing Line
Lender and Alternative Currency Funding Fronting Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Euro Tranche Swing Line Loan Notice and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

 

  1. The undersigned hereby requests a Euro Tranche Swing Line Loan:

 

  2. On                                          (a Business Day).

 

  3. In the amount of [€][£]             .

 

[[GRAPHIC PACKAGING INTERNATIONAL, INC.]

[GRAPHIC PACKAGING INTERNATIONAL EUROPE HOLDINGS B.V.]

[GRAPHIC PACKAGING INTERNATIONAL LIMITED]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREMENTAL REVOLVING TRANCHE BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Incremental Revolving Tranche Borrower Request and Assumption Agreement is
made and delivered pursuant to Section 1(o) of that certain Amendment No. 2 to
Credit Agreement and Amendment No. 1 to Guarantee and Collateral Agreement dated
as of September 13, 2013 (“Amendment No. 2) in respect of that certain Amended
and Restated Credit Agreement dated as of March 16, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Graphic Packaging International, Inc., a Delaware
corporation (the “Borrower”), the Incremental Revolving Tranche Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender,
Euro Tranche Swing Line Lender and Alternative Currency Funding Fronting Lender,
and reference is made thereto for full particulars of the matters described
therein. All capitalized terms used in this Incremental Revolving Tranche
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

Each of                                          (the “Incremental Revolving
Tranche Borrower”) and the Borrower hereby confirms, represents and warrants to
the Administrative Agent and the Lenders that the Incremental Revolving Tranche
Borrower is a Subsidiary of the Borrower.

The documents required to be delivered to the Administrative Agent under
Section 1(o) of Amendment No. 2 will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement (including Amendment
No. 2).

Complete if the Incremental Revolving Tranche Borrower is a Domestic Subsidiary:
The true and correct U.S. taxpayer identification number of the Incremental
Revolving Tranche Borrower is             .

Complete if the Incremental Revolving Tranche Borrower is a Foreign Subsidiary:
The true and correct unique identification number that has been issued to the
Incremental Revolving Tranche Borrower by its jurisdiction of organization and
the name of such jurisdiction are set forth below:

 

Identification Number

  

Jurisdiction of Organization

     



--------------------------------------------------------------------------------

The parties hereto hereby confirm that with effect from the date of the
Incremental Revolving Tranche Borrower Notice for the Incremental Revolving
Tranche Borrower, the Incremental Revolving Tranche Borrower shall have
obligations, duties and liabilities toward each of the other parties to the
Credit Agreement identical to those which the Incremental Revolving Tranche
Borrower would have had if the Incremental Revolving Tranche Borrower had been
an original party to the Credit Agreement as a Borrower. Effective as of the
date of the Incremental Revolving Tranche Borrower Notice for the Incremental
Revolving Tranche Borrower, the Incremental Revolving Tranche Borrower confirms
its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Incremental Revolving Tranche
Borrower be an Incremental Revolving Tranche Borrower (as defined in Amendment
No. 2) and that the Incremental Revolving Tranche Borrower be entitled to
receive Loans under the Incremental [Euro][Yen] Tranche Facility (as defined in
Amendment No. 2) under the Credit Agreement (including Amendment No. 2), and
understand, acknowledge and agree that neither the Incremental Revolving Tranche
Borrower nor the Borrower on its behalf shall have any right to request any
Loans for its account unless and until the date five Business Days after the
effective date designated by the Administrative Agent in an Incremental
Revolving Tranche Borrower Notice delivered to the Borrower and the Lenders
pursuant to Section 1(o) of Amendment No. 2.

This Incremental Revolving Tranche Borrower Request and Assumption Agreement
shall constitute a Loan Document under the Credit Agreement.

THIS INCREMENTAL REVOLVING TRANCHE BORROWER REQUEST AND ASSUMPTION AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Revolving
Tranche Borrower Request and Assumption Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.

 

[INCREMENTAL REVOLVING TRANCHE BORROWER] By:  

 

Name:  

 

Title:  

 

GRAPHIC PACKAGING INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INCREMENTAL REVOLVING TRANCHE BORROWER NOTICE

Date:                     ,             

To: Graphic Packaging International, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Incremental Revolving Tranche Borrower Notice is made and delivered
pursuant to Section 1(o) of that certain Amendment No. 2 to Credit Agreement and
Amendment No. 1 to Guarantee and Collateral Agreement dated as of September 13,
2013 (“Amendment No. 2) in respect of that certain Amended and Restated Credit
Agreement dated as of March 16, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Graphic Packaging International, Inc., a Delaware corporation
(the “Borrower”), the Incremental Revolving Tranche Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, Swing Line Lender, Euro Tranche Swing
Line Lender and Alternative Currency Funding Fronting Lender, and reference is
made thereto for full particulars of the matters described therein. All
capitalized terms used in this Incremental Revolving Tranche Borrower Notice and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

The Administrative Agent hereby notifies the Borrower and the Lenders that
effective as of the date hereof [                                        ] shall
be an Incremental Revolving Tranche Borrower (as defined in Amendment No. 2) and
be entitled to receive Loans under the Incremental [Euro][Yen] Tranche Facility
for its account on the terms and conditions set forth in the Credit Agreement
(including Amendment No. 2).

This Incremental Revolving Tranche Borrower Notice shall constitute a Loan
Document under the Credit Agreement.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 